UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7067



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

GEORGE ROE MATTHEWS,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-91-382, CA-95-432-3-17)


Submitted:   January 23, 1996              Decided:   May 21, 1996


Before WILKINSON, Chief Judge, and HALL and WILLIAMS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


George Roe Matthews, Appellant Pro Se. Mary Gordon Baker, Assis-
tant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Matthews, Nos. CR-91-382; CA-95-432-3-17 (D.S.C. June 14, 1995). In

addition, we find sufficient evidence supports Matthews' 18 U.S.C.

§ 924(c) conviction under the "carry" prong and that, therefore,

Bailey v. United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec.

6, 1995) (No. 94-7448), does not invalidate the conviction. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2